Title: To Thomas Jefferson from Joseph Yznardi, Sr., 25 May 1805
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                  
                     Exmo Señor 
                     
                     Madrid y Mayo 25. de 1805.
                  
                  Despues de saludar à V.E. y manifestar el reconocimiento de mi Alegria por la feliz reèleccion en V.E. de la Presidencia de ese vasto Gobierno me veo en la obligacion de manifestarle el Sentimiento que me ha causado la noticia de haberse roto las negociaciones con esta Corte segun me acaban de informar, y hè confirmado con la Buelta de Mr. Monroe de Aranjuez a quien me hè ofrecido por si pudiere concurrir en algo qe. alterase su despedida pero este Caballero me hà respondido prudentemente qe. su mision habia terminado y dado cuenta, con lo qe. concluyò mi deber en esta parte, pero no el tomar sobre mi Mediante el favor qe. V.E. me dispesa creyendo mi honradez y confiando mis desinteresados Oficios qe. en todo tiempo concilié à favor de ese Gobierno.
                  Tenga V.E. la bondad de recordar la complacencia que tube quando le asegurè que el Cabo. de Yrujo se quedaria en ese Pais, como qe. al no haber rido por la insinuacion de V.E. Jamas lo habria logrado, ni sufrido yo las persecuciones qe. me hà hecho en las comisiones prestas à mi cargo desempeñadas con tanta honradez y desinteres; ni tampoco dho Caballero habria variado sus Sentimientos &Ca. 
                  Yo Significo à V.E. mi modo de pensar sobre los disgustos qe. ocurren al presente entre los dos Gobiernos: Primero el deslinde de limites del Territorio perteneciente à la compra del Nuevo Orleans, Segundo el de perjuicios Sufridos en la Guerra Ultima por los daños de Corsarios y detenciones en las confiscaciones de los Puertos Españoles cuyos resultados deben mirarse imparcialmente con dos respectos, el primero, el dela detencion y condena Arbitraria por los Consules Franceses, y el otro de todos aquellos qe. hayan sido autorisados por los Tribunales de S.M.C. losqe. siempre hè comprendido hallarse dispuesto este Gobierno à compensarlo pero los otros à mi ver los resisten bajo el pretexto deno haber tenido la culpa ni contribuido à remejantes condenas ademas de que comprende el mismo Gobierno de qe. por resultas de las negociaciones hechos en Paris quando la compra dha de Nuevo Orleans, fueron comprendidas todas las hostiledades cometidas bajo el Pavellon Frances sin explicarse circunstancias cuya obscuridad es la que hà movido la question como asi mismo el limite de dho. Nuevo Orleans baxo el pretexto de que la cerion hecha por este Gobierno al Francès no es la misma que este hà vendido al de America, en cuyos puntos se detiene segun estoy informado la final transacion delo mas esencial de loqe. vendrà à resultar un disgusto irremediable entre las dos Naciones pero el perjuicio total serà evidentemente contra los Estados Unidos sin esperanzas de un resarcimiento qe. no sea muy remoto pudiendo tener las consequencias qe. siguen.
                  Con mucha facilidad y sin mayor resistencia los Ests. unidos tomaran posecion del terreno qe. los Franceses le vendieron, y aunsi quieren hasta las Floridas pero en recompensa de esto consideraria yo la extension tan dilatada del comercio de ese Pais en todo el mundo, las ningunas fuerzas Navales para hacer fuente à una Guerra, las leves Esperanzas de tomar ninguna propiedad Española por hallarse totalmente suspenso su comercio y qe. loqe. fluctuaba està en Poder de los Britanicos y qe. de forzosa necesidad debe la España considerarse como unida à la Francia, y qe. esta por su proprio Interes Sostendra los dhos que le paserca convenirle considerando una inmediata Alianza de ese Gobierno con el Britanico, qe. las resultas seràn el Beneficio de su solo Interes y en perjuicio patente de la Neutralidad qe. Goza el Pavellon Americano qe. por todo el tiempo qe. permanesca la Guerra sería el conducto para aprovecharse el comercio Español cuyas ventajas Niveladas con el perjuicio qe. la vulgaridad aparenta Sufrir en no pocesionarse de lo que se Solicita no compensarà con mucho la excesiva extraordinaria contribucion qe. tendrà qe. hacer en el caso de una declaracion de Guerra qe. veo como indispensable à menos qe. se suavizen las pretenciones, y qual seria el unicò medio de permanecer en la Amistad qe. conviene à Ambas Naciones y loqe. yo represento à V.E. movido de un deseo Sincero nacido de las pruevas cordiales de Pacificacion propias y consequentes à loqe. siempre Ohy‘ de V.E. por quien pido à Dios Que su importante vida dilatados Años. Exmo. Señor BLMá V.E su mas Obte Svr.
                  
                     J. Yznardy 
                     
                  
                Editors’ Translation
                  
                     
                        
                        
                     
                     
                     
                        
                     
                  
               